IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 00-50282
                        Conference Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

SAUL MICHEL-DIAZ,

                                         Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                    USDC No. EP-99-CR-1791-1-H
                       --------------------
                         December 13, 2000

Before DAVIS, STEWART, and PARKER, Circuit Judges.

PER CURIAM:*

     Saul Michel-Diaz (Michel) appeals his sentence for illegal

reentry after deportation.   He asserts that the district court

committed reversible error under FED. R. CRIM. P. 34(c)(3)(A) by

failing to verify at sentencing whether Michel had read his

presentence investigation report and discussed it with counsel.

Because the record does not establish that Michel was familiar

with the report, the district court erred in not questioning

Michel about whether he had read the report and discussed it with



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 00-50282
                                 -2-

counsel.   See United States v. Victoria, 877 F.2d 338, 340 (5th

Cir. 1989).

     Michel contends that this failure is not subject to

harmless-error analysis but requires that his sentence be vacated

and remanded for resentencing.    He has not attempted to establish

prejudice, and he does not argue that he did not review the

presentence report or discuss it with counsel.    Because the issue

of noncompliance was not raised in the district court, review is

for plain error.    United States v. Vasquez, 216 F.3d 456, 458-59

(5th Cir. 2000), petition for cert. filed (U.S. Sept. 25, 2000)

(No. 00-6282).   Michel has failed to show that the district

court’s failure to ask him on the record whether he had read the

presentence report was plainly erroneous because he has not shown

that the error affected his substantial rights.    See United

States v. Calverley, 37 F.3d 160, 162-64 (5th Cir. 1994)(en

banc).    Michel’s conviction and sentence are therefore AFFIRMED.

     Michel and the Government have moved to file supplemental

briefs addressing the applicability of Apprendi v. New Jersey,

120 S. Ct. 2348 (2000).   He concedes that he is raising this

issue only to preserve for Supreme Court review the question

whether Apprendi overruled Almendarez-Torres v. United States,

523 U.S. 224 (1998).   This is an attempt to raise a new argument,

which is not the purpose of supplementation on appeal.    5TH CIR.

R. 28.5; FED. R. APP. P. 28(j).   Consequently, the motions are

DENIED.

     AFFIRMED; MOTIONS DENIED.